NO. 07-03-0126-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                   MAY 17, 2005
                          ______________________________

                                     ERIC ZUNIGA,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2001-438,174; HON. JIM BOB DARNELL, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         ________________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

       Appellant Eric Zuniga appeals his conviction for delivering a controlled substance.

The conviction was founded upon his open plea of guilty. According to the record,

sentence was imposed, in open court, on December 20, 2002. His sole issue deals with

the effectiveness of his trial counsel. We affirm the judgment.

       Appellant contends that his trial counsel denied him effective assistance of counsel

because he failed to 1) inform him of his right not to testify at the punishment hearing and
2) subpoena additional witnesses. As to the former allegations, the record contains a

document signed by appellant and entitled “Written Admonishments on Open Plea . . . .”

Therein appears a statement expressly informing appellant of his “right not to be compelled

to testify against himself at his trial.” Moreover, this document’s existence was brought to

the trial court’s attention at the hearing on appellant’s motion for new trial. Given this, the

trial court had before it more than ample evidence upon which to reject appellant’s claim

about being uninformed of the right in question.

       As to the matter of subpoenaing additional witnesses, appellant admitted that he and

his trial attorney actually discussed the possibility of subpoenaing them. However, his

counsel opined that it would appear better if the individuals appeared voluntarily as

opposed to being forced to help appellant. We cannot say that such an opinion was less

than reasonable trial strategy.

       In sum, we cannot say that appellant carried the burden to prove his claim as

imposed on him by such cases as Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App.

2002) and Ladd v. State, 3 S.W.3d 547, 565 (Tex. Crim. App. 1999). Accordingly, we

overrule the issue and affirm the judgment.



                                                   Per Curiam



Do not publish.




                                              2